Exhibit 10.1

 

FIRST AMENDMENT TO LEASE

 

This First Amendment (the “First Amendment”) to Lease is made as of October 30,
2007, by and between ARE-TECH SQUARE, LLC, a Delaware limited liability company,
having an address at 385 East Colorado Boulevard, Suite 299, Pasadena,
California 91101 (“Landlord”), and SIRTRIS PHARMACEUTICALS, INC., a Delaware
corporation, having an address at 790 Memorial Drive, Cambridge, Massachusetts
02139 (“Tenant”).

 

RECITALS

 


A.          LANDLORD AND TENANT HAVE ENTERED INTO THAT CERTAIN LEASE (THE
“LEASE”) DATED AS OF JUNE 22, 2007 (THE “LEASE”), WHEREIN LANDLORD LEASED TO
TENANT CERTAIN PREMISES (THE “PREMISES”) LOCATED AT 200 TECHNOLOGY SQUARE,
CAMBRIDGE, MASSACHUSETTS, MORE PARTICULARLY DESCRIBED IN THE LEASE.


 


B.           TENANT DESIRES TO EXPAND THE PREMISES DEMISED UNDER THE LEASE BY
ADDING 3,786 RENTABLE SQUARE FEET (THE “EXPANSION SPACE”) IN THE BASEMENT
PORTION OF THE BUILDING OF WHICH THE PREMISES ARE A PART, AND LANDLORD IS
WILLING TO LEASE SUCH PORTION OF THE PROJECT TO TENANT ON THE TERMS HEREIN SET
FORTH.


 


C.           LANDLORD AND TENANT DESIRE TO AMEND THE LEASE TO, AMONG OTHER
THINGS, ADD THE EXPANSION SPACE TO THE PREMISES DEMISED UNDER THE LEASE AND TO
PROVIDE FOR THE IMPROVEMENT OF SUCH SPACE.


 

AGREEMENT

 

NOW, THEREFORE, the parties hereto agree that the Lease is amended as follows:

 


1.            CAPITALIZED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED SHALL HAVE THE MEANING THERETO ASCRIBED IN THE LEASE.


 


2.            PREMISES. EFFECTIVE UPON FULL EXECUTION HEREOF BY LANDLORD AND
TENANT, THE DEFINITION OF “PREMISES” SET FORTH IN THE BASIC LEASE PROVISIONS OF
THE LEASE IS HEREBY AMENDED BY DELETING THE SAME AND REPLACING IT WITH THE
FOLLOWING:


 

“That portion of the Project, containing a total of approximately 47,870
rentable square feet, as determined by Landlord, consisting of approximately (i)
17,357 rentable square feet on the second (2nd) floor of the Building (“Second
Floor Space”), (ii) 17,357 rentable square feet on the third (3rd) floor of the
Building (“Third Floor Space”), (iii) 8,679 rentable square feet on the fourth
(4th) floor of the Building (“Fourth Floor Space”); (iv) 471 rentable square
feet on the first (1st) floor of the Building (“First Floor Space”) and
(v) 4,006 rentable square feet of space, in the basement of the Building (the
“Basement Space”), as shown on Exhibit A.”

 

Exhibit A to the Lease is hereby deleted in its entirety and replaced with
Exhibit A attached hereto.

 

1

--------------------------------------------------------------------------------


 


3.            RENTABLE AREA OF PREMISES. IT IS AGREED THAT THE RENTABLE AREA OF
PREMISES IS 47,870 SQ. FT. AND THAT TENANT’S SHARE OF OPERATING EXPENSES, AS OF
THE DATE HEREOF, IS 27.03%.


 


4.            SECURITY DEPOSIT.


 


(A)           AS A CONDITION TO THE EFFECTIVENESS OF THIS FIRST AMENDMENT, THE
SECURITY DEPOSIT AS DEFINED IN THE LEASE SHALL BE INCREASED BY THE SUM OF
$174,490.87, WHICH AMOUNT SHALL BE HELD BY LANDLORD AS PART OF THE SECURITY
DEPOSIT SUBJECT TO THE TERMS OF THE LEASE, IT BEING AGREED THAT THE AMOUNT
SUBJECT TO PROPORTIONATE INCREASE AS SET FORTH IN THE DEFINITION OF SECURITY
DEPOSIT IN THE LEASE SHALL, FOR ALL PURPOSES, BE $2,100,296.25.


 


(B)           THE AMOUNT BY WHICH THE SECURITY DEPOSIT MAY BE REDUCED, SUBJECT
TO AND IN ACCORDANCE WITH THE THIRD PARAGRAPH OF SECTION 6 OF THE LEASE, SHALL
BE $233,366.25. ACCORDINGLY, WHEREVER $213,978.38 APPEARS IN THE THIRD PARAGRAPH
OF SECTION 6 OF THE LEASE, IT SHALL BE DELETED AND REPLACED BY $233,366.25.


 


5.            LANDLORD’S WORK.


 


(A)           DEFINITION OF LANDLORD’S WORK WITH RESPECT TO THE BASEMENT SPACE.
LANDLORD AND TENANT AGREE THAT THE WORK LETTER ATTACHED AS EXHIBIT C TO THE
LEASE SHALL BE DEEMED TO APPLY TO ALL OF THE PREMISES EXCEPT THE BASEMENT SPACE,
CONSEQUENTLY WITH RESPECT TO SUCH WORK LETTER, SECTION 5(B) THEREOF IS HEREBY
AMENDED BY DELETING THE FIRST SENTENCE THEREOF AND REPLACING THE SAME WITH THE
FOLLOWING:


 

“ Landlord shall provide to Tenant a tenant improvement allowance (the “TI
Allowance”) of $180.00 per rentable square foot of the Premises excluding the
Basement Space (which, based on 43,864 rentable square feet initially demised
under the Lease, excluding the Basement Space, equates to $7,895,520.00 in the
aggregate).”

 


(B)           IMPROVEMENT OF BASEMENT SPACE. DELIVERY AND ACCEPTANCE OF THE
BASEMENT SPACE SHALL BE SUBJECT TO AND ON THE TERMS SET FORTH IN THE LAST TWO
PARAGRAPHS OF SECTION 2 OF THE LEASE, IT BEING AGREED, HOWEVER, THAT THE WORK
LETTER ATTACHED HERETO AS EXHIBIT B SHALL APPLY WITH RESPECT TO THE BASEMENT
SPACE.


 


6.            COMMENCEMENT DATE AND RENT COMMENCEMENT DATE. THE FIRST TWO
SENTENCES OF THE SECOND PARAGRAPH OF SECTION 2 OF THE LEASE ARE HEREBY AMENDED
BY DELETING THE SAME AND REPLACING THEM WITH THE FOLLOWING:


 

“ The “Commencement Date” with respect to the Basement Space, the First Floor
Space, the Second Floor Space, the Third Floor Space and the Fourth Floor Space
shall be the earliest of: (i) the later of (a) December 1, 2007, (b) the date
Landlord Delivers such portion of the Premises to Tenant or (c) the date
Landlord could have Delivered such portion of the Premises but for Tenant
Delays; and (ii) the date Tenant conducts any business in such portion of the
Premises or any part thereof. The “Rent Commencement Date” shall be (a) the
Commencement Date, with respect to each of the Basement Space, First Floor
Space, Second Floor Space, and Third Floor Space, and (b) with respect

 

2

--------------------------------------------------------------------------------


 

to the Fourth Floor Space only, the earlier of (X) one year after the
Commencement Date or (Y) the date Tenant conducts any business in the Fourth
Floor Space or any part thereof.”

 


7.            TARGET COMMENCEMENT DATE. LANDLORD AND TENANT AGREE, WITH RESPECT
TO THE BASEMENT SPACE, ONLY, THE TARGET COMMENCEMENT DATE SHALL BE FEBRUARY 15,
2008.


 


8.            PARKING. THE PHRASE IN PARENTHESES IN THE FIRST SENTENCE OF
SECTION 10 OF THE LEASE, “(WHICH, BASED ON 44,084 RENTABLE SQUARE FEET, EQUATES
TO 66 PARKING SPACES)”, SHALL BE DELETED AND REPLACED WITH “(WHICH, BASED ON
47,870 RENTABLE SQUARE FEET, EQUATES TO 72 PARKING SPACES)”.


 


9.            MISCELLANEOUS.


 


(A)           THIS FIRST AMENDMENT IS THE ENTIRE AGREEMENT BETWEEN THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS ORAL AND WRITTEN AGREEMENTS AND DISCUSSIONS. THIS FIRST
AMENDMENT MAY BE AMENDED ONLY BY AN AGREEMENT IN WRITING, SIGNED BY THE PARTIES
HERETO.


 


(B)           THIS FIRST AMENDMENT IS BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS.


 


(C)           THIS FIRST AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT. THE SIGNATURE PAGE
OF ANY COUNTERPART MAY BE DETACHED THEREFROM WITHOUT IMPAIRING THE LEGAL EFFECT
OF THE SIGNATURE(S) THEREON PROVIDED SUCH SIGNATURE PAGE IS ATTACHED TO ANY
OTHER COUNTERPART IDENTICAL THERETO EXCEPT HAVING ADDITIONAL SIGNATURE PAGES
EXECUTED BY OTHER PARTIES TO THIS FIRST AMENDMENT ATTACHED THERETO.


 


(D)           LANDLORD AND TENANT EACH REPRESENT AND WARRANT THAT IT HAS NOT
DEALT WITH ANY BROKER, AGENT OR OTHER PERSON (COLLECTIVELY “BROKER”) IN
CONNECTION WITH THIS TRANSACTION OTHER THAN RICHARDS BARRY JOYCE & PARTNERS AND
CUSHMAN & WAKEFIELD, AND THAT NO BROKER OTHER THAN RICHARDS BARRY JOYCE &
PARTNERS AND CUSHMAN & WAKEFIELD, WHO SHALL BE PAID BY LANDLORD PURSUANT TO A
SEPARATE AGREEMENT, BROUGHT ABOUT THIS TRANSACTION. LANDLORD AND TENANT EACH
HEREBY AGREE TO INDEMNIFY AND HOLD THE OTHER HARMLESS FROM AND AGAINST ANY
CLAIMS BY ANY BROKER OTHER THAN RICHARDS BARRY JOYCE & PARTNERS AND CUSHMAN &
WAKEFIELD CLAIMING A COMMISSION OR OTHER FORM OF COMPENSATION BY VIRTUE OF
HAVING DEALT WITH TENANT OR LANDLORD, AS APPLICABLE, WITH REGARD TO THIS LEASING
TRANSACTION.


 


(E)           EXCEPT AS AMENDED AND/OR MODIFIED BY THIS FIRST AMENDMENT, THE
LEASE IS HEREBY RATIFIED AND CONFIRMED AND ALL OTHER TERMS OF THE LEASE SHALL
REMAIN IN FULL FORCE AND EFFECT, UNALTERED AND UNCHANGED BY THIS FIRST
AMENDMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS FIRST
AMENDMENT AND THE PROVISIONS OF THE LEASE, THE PROVISIONS OF THIS FIRST
AMENDMENT SHALL PREVAIL. WHETHER OR NOT SPECIFICALLY AMENDED BY THIS FIRST
AMENDMENT, ALL OF THE TERMS AND PROVISIONS OF THE LEASE ARE HEREBY AMENDED TO
THE EXTENT NECESSARY TO GIVE EFFECT TO THE PURPOSE AND INTENT OF THIS FIRST
AMENDMENT.


 

(Signatures on Next Page)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

 

 

TENANT:

 

 

 

 

SIRTRIS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Garen Bohlin

 

Its:

Chief Operating Officer

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

ARE-TECH SQUARE, LLC, a Delaware limited liability company

 

 

 

By:

ARE-MA REGION NO. 31, LLC, a Delaware limited
liability company, its Member

 

 

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES,
L.P., a Delaware limited partnership, its
Member

 

 

 

 

 

 

 

By:

ARE-QRS CORP., a Maryland
corporation, its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jackie Clem

 

 

 

 

Name:

Jackie Clem

 

 

 

 

Title:

VP-Real Estate Legal Affairs

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A TO FIRST AMENDMENT

 

Description of Premises

 

Exhibit A

200 Technology Square

First Floor

 

[g260831kai001.jpg]

 

1

--------------------------------------------------------------------------------


 

Exhibit A

200 Technology Square

Second Floor

 

[g260831kai002.jpg]

 

2

--------------------------------------------------------------------------------


 

Exhibit A

200 Technology Square

Third Floor

 

 

[g260831kai003.jpg]

 

3

--------------------------------------------------------------------------------


 

Exhibit A

200 Technology Square

Fourth Floor

 

[g260831kai004.jpg]

 

4

--------------------------------------------------------------------------------


 

Exhibit A

200 Technology Square

Basement Floor

 

[g260831kai005.jpg]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B TO FIRST AMENDMENT

 

Work Letter

 

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain First
Amendment to Lease (the “First Amendment to Lease”) dated as of October 30, 2007
by and between ARE-TECH SQUARE, LLC, a Delaware limited liability company
(“Landlord”), and SIRTRIS PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”). Any initially capitalized terms used but not defined herein shall
have the meanings given them in the First Amendment to Lease.

 


1.            GENERAL REQUIREMENTS.


 


(A)           TENANT’S AUTHORIZED REPRESENTATIVE. TENANT DESIGNATES PEGGY ROMERO
AND PAUL BRANNELLY (EITHER SUCH INDIVIDUAL ACTING ALONE, “TENANT’S
REPRESENTATIVE”) AS THE ONLY PERSONS AUTHORIZED TO ACT FOR TENANT PURSUANT TO
THIS WORK LETTER. LANDLORD SHALL NOT BE OBLIGATED TO RESPOND TO OR ACT UPON ANY
REQUEST, APPROVAL, INQUIRY OR OTHER COMMUNICATION (“COMMUNICATION”) FROM OR ON
BEHALF OF TENANT IN CONNECTION WITH THIS WORK LETTER UNLESS SUCH COMMUNICATION
IS IN WRITING FROM TENANT’S REPRESENTATIVE. TENANT MAY CHANGE EITHER TENANT’S
REPRESENTATIVE AT ANY TIME UPON NOT LESS THAN 5 BUSINESS DAYS ADVANCE WRITTEN
NOTICE TO LANDLORD. NEITHER TENANT NOR TENANT’S REPRESENTATIVE SHALL BE
AUTHORIZED TO DIRECT LANDLORD’S CONTRACTORS IN THE PERFORMANCE OF LANDLORD’S
WORK (AS HEREINAFTER DEFINED).


 


(B)           LANDLORD’S AUTHORIZED REPRESENTATIVE. LANDLORD DESIGNATES TOM
ANDREWS AND TIM WHITE (EITHER SUCH INDIVIDUAL ACTING ALONE, “LANDLORD’S
REPRESENTATIVE”) AS THE ONLY PERSONS AUTHORIZED TO ACT FOR LANDLORD PURSUANT TO
THIS WORK LETTER. TENANT SHALL NOT BE OBLIGATED TO RESPOND TO OR ACT UPON ANY
REQUEST, APPROVAL, INQUIRY OR OTHER COMMUNICATION FROM OR ON BEHALF OF LANDLORD
IN CONNECTION WITH THIS WORK LETTER UNLESS SUCH COMMUNICATION IS IN WRITING FROM
LANDLORD’S REPRESENTATIVE. LANDLORD MAY CHANGE EITHER LANDLORD’S REPRESENTATIVE
AT ANY TIME UPON NOT LESS THAN 5 BUSINESS DAYS ADVANCE WRITTEN NOTICE TO TENANT.
LANDLORD’S REPRESENTATIVE SHALL BE THE SOLE PERSONS AUTHORIZED TO DIRECT
LANDLORD’S CONTRACTORS IN THE PERFORMANCE OF LANDLORD’S WORK.


 


(C)           ARCHITECTS, CONSULTANTS AND CONTRACTORS. LANDLORD AND TENANT
HEREBY ACKNOWLEDGE AND AGREE THAT:  (I) THE GENERAL CONTRACTOR AND ANY
SUBCONTRACTORS FOR THE TENANT IMPROVEMENTS SHALL BE SELECTED BY LANDLORD,
SUBJECT TO TENANT’S APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, AND (II) R.E. DINEEN ASSOCIATES SHALL BE THE ARCHITECT
(THE “TI ARCHITECT”) FOR THE TENANT IMPROVEMENTS.


 


2.            TENANT IMPROVEMENTS.


 


(A)           TENANT IMPROVEMENTS DEFINED. AS USED HEREIN, “TENANT IMPROVEMENTS”
SHALL MEAN ALL IMPROVEMENTS TO THE BASEMENT SPACE OF A FIXED AND PERMANENT
NATURE AS SHOWN ON THE TI CONSTRUCTION DRAWINGS, AS DEFINED IN SECTION 2(C)
BELOW. OTHER THAN LANDLORD’S WORK (AS DEFINED IN SECTION 3(A) BELOW), LANDLORD
SHALL NOT HAVE ANY OBLIGATION WHATSOEVER WITH RESPECT TO THE FINISHING OF THE
BASEMENT SPACE FOR TENANT’S USE AND OCCUPANCY.


 


(B)           TENANT’S SPACE PLANS. TENANT’S SCHEMATIC DRAWINGS AND OUTLINE
SPECIFICATIONS (THE “TI DESIGN DRAWINGS”) DETAILING TENANT’S REQUIREMENTS FOR
THE TENANT IMPROVEMENTS ARE LISTED ON EXHIBIT 1 ATTACHED HERETO AND MADE A PART
HEREOF. NOT MORE THAN 10 DAYS AFTER THE DATE OF THE FIRST AMENDMENT TO LEASE,
LANDLORD SHALL DELIVER TO TENANT THE WRITTEN OBJECTIONS, QUESTIONS OR COMMENTS
OF LANDLORD AND THE TI ARCHITECT WITH REGARD TO THE TI DESIGN DRAWINGS. TENANT
SHALL CAUSE THE TI DESIGN DRAWINGS TO BE REVISED TO ADDRESS SUCH WRITTEN

 

1

--------------------------------------------------------------------------------


 


COMMENTS AND SHALL RESUBMIT SAID DRAWINGS TO LANDLORD FOR APPROVAL WITHIN 10
DAYS THEREAFTER. SUCH PROCESS SHALL CONTINUE UNTIL LANDLORD HAS APPROVED THE TI
DESIGN DRAWINGS.


 


(C)           WORKING DRAWINGS. NOT LATER THAN 10 BUSINESS DAYS FOLLOWING THE
APPROVAL OF THE TI DESIGN DRAWINGS, LANDLORD SHALL CAUSE THE TI ARCHITECT TO
PREPARE AND DELIVER TO TENANT FOR REVIEW AND COMMENT CONSTRUCTION PLANS,
SPECIFICATIONS AND DRAWINGS FOR THE TENANT IMPROVEMENTS (THE “TI CONSTRUCTION
DRAWINGS”), WHICH TI CONSTRUCTION DRAWINGS SHALL BE PREPARED SUBSTANTIALLY IN
ACCORDANCE WITH THE TI DESIGN DRAWINGS. TENANT SHALL BE SOLELY RESPONSIBLE FOR
ENSURING THAT THE TI CONSTRUCTION DRAWINGS REFLECT TENANT’S REQUIREMENTS FOR THE
TENANT IMPROVEMENTS. TENANT SHALL DELIVER ITS WRITTEN COMMENTS ON THE TI
CONSTRUCTION DRAWINGS TO LANDLORD NOT LATER THAN 10 BUSINESS DAYS AFTER TENANT’S
RECEIPT OF THE SAME; PROVIDED, HOWEVER, THAT TENANT MAY NOT DISAPPROVE ANY
MATTER THAT IS CONSISTENT WITH THE TI DESIGN DRAWINGS WITHOUT SUBMITTING A
CHANGE REQUEST. LANDLORD AND THE TI ARCHITECT SHALL CONSIDER ALL SUCH COMMENTS
IN GOOD FAITH AND SHALL, WITHIN 10 BUSINESS DAYS AFTER RECEIPT, NOTIFY TENANT
HOW LANDLORD PROPOSES TO RESPOND TO SUCH COMMENTS, BUT TENANT’S REVIEW RIGHTS
PURSUANT TO THE FOREGOING SENTENCE SHALL NOT DELAY THE DESIGN OR CONSTRUCTION
SCHEDULE FOR THE TENANT IMPROVEMENTS. ANY DISPUTES IN CONNECTION WITH SUCH
COMMENTS SHALL BE RESOLVED IN ACCORDANCE WITH SECTION 2(D) HEREOF. PROVIDED THAT
THE DESIGN REFLECTED IN THE TI CONSTRUCTION DRAWINGS IS CONSISTENT WITH THE TI
DESIGN DRAWINGS, TENANT SHALL APPROVE THE TI CONSTRUCTION DRAWINGS SUBMITTED BY
LANDLORD, UNLESS TENANT SUBMITS A CHANGE REQUEST. ONCE APPROVED BY TENANT,
SUBJECT TO THE PROVISIONS OF SECTION 4 BELOW, LANDLORD SHALL NOT MATERIALLY
MODIFY THE TI CONSTRUCTION DRAWINGS EXCEPT AS MAY BE REASONABLY REQUIRED IN
CONNECTION WITH THE ISSUANCE OF THE TI PERMIT (AS DEFINED IN SECTION
3(B) BELOW).


 


(D)           APPROVAL AND COMPLETION. IT IS HEREBY ACKNOWLEDGED BY LANDLORD AND
TENANT THAT THE TI CONSTRUCTION DRAWINGS MUST BE COMPLETED AND APPROVED NOT
LATER THAN THE DATE OF THIS WORK LETTER, IN ORDER FOR THE LANDLORD’S WORK TO BE
SUBSTANTIALLY COMPLETE BY THE TARGET COMMENCEMENT DATE (AS DEFINED IN THE FIRST
AMENDMENT TO LEASE). UPON ANY DISPUTE REGARDING THE DESIGN OF THE TENANT
IMPROVEMENTS, WHICH IS NOT SETTLED WITHIN 10 BUSINESS DAYS AFTER NOTICE OF SUCH
DISPUTE IS DELIVERED BY ONE PARTY TO THE OTHER, TENANT MAY MAKE THE FINAL
DECISION REGARDING THE DESIGN OF THE TENANT IMPROVEMENTS, PROVIDED (I) TENANT
ACTS REASONABLY AND SUCH FINAL DECISION IS EITHER CONSISTENT WITH OR A
COMPROMISE BETWEEN LANDLORD’S AND TENANT’S POSITIONS WITH RESPECT TO SUCH
DISPUTE, (II) THAT ALL COSTS AND EXPENSES RESULTING FROM ANY SUCH DECISION BY
TENANT SHALL BE PAYABLE OUT OF THE TI FUND (AS DEFINED IN SECTION 5(D) BELOW),
AND (III) TENANT’S DECISION WILL NOT AFFECT THE BASE BUILDING, STRUCTURAL
COMPONENTS OF THE BUILDING OR ANY BUILDING SYSTEMS. ANY CHANGES TO THE TI
CONSTRUCTION DRAWINGS FOLLOWING LANDLORD’S AND TENANT’S APPROVAL OF SAME
REQUESTED BY TENANT SHALL BE PROCESSED AS PROVIDED IN SECTION 4 HEREOF.


 


3.            PERFORMANCE OF LANDLORD’S WORK.


 


(A)           DEFINITION OF LANDLORD’S WORK. AS USED HEREIN, “LANDLORD’S WORK”
SHALL MEAN THE WORK OF CONSTRUCTING THE TENANT IMPROVEMENTS.


 


(B)           COMMENCEMENT AND PERMITTING. LANDLORD SHALL COMMENCE CONSTRUCTION
OF THE TENANT IMPROVEMENTS UPON OBTAINING A BUILDING PERMIT (THE “TI PERMIT”)
AUTHORIZING THE CONSTRUCTION OF THE TENANT IMPROVEMENTS CONSISTENT WITH THE TI
CONSTRUCTION DRAWINGS APPROVED BY TENANT. THE COST OF OBTAINING THE TI PERMIT
SHALL BE PAYABLE FROM THE TI FUND. TENANT SHALL ASSIST LANDLORD IN OBTAINING THE
TI PERMIT. IF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE
CONSTRUCTION OF LANDLORD’S WORK OR ANY PORTION THEREOF SHALL IMPOSE TERMS OR
CONDITIONS UPON THE CONSTRUCTION THEREOF THAT:  (I) ARE INCONSISTENT WITH
LANDLORD’S OBLIGATIONS HEREUNDER, (II) INCREASE THE COST OF CONSTRUCTING
LANDLORD’S WORK, OR (III) WILL MATERIALLY DELAY THE CONSTRUCTION OF LANDLORD’S
WORK,

 

2

--------------------------------------------------------------------------------


 


LANDLORD AND TENANT SHALL REASONABLY AND IN GOOD FAITH SEEK MEANS BY WHICH TO
MITIGATE OR ELIMINATE ANY SUCH ADVERSE TERMS AND CONDITIONS.


 


(C)           COMPLETION OF LANDLORD’S WORK. ON OR BEFORE THE TARGET
COMMENCEMENT DATE (SUBJECT TO TENANT DELAYS AND FORCE-MAJEURE DELAYS), LANDLORD
SHALL SUBSTANTIALLY COMPLETE OR CAUSE TO BE SUBSTANTIALLY COMPLETED LANDLORD’S
WORK IN A GOOD AND WORKMANLIKE MANNER, IN ACCORDANCE WITH THE TI PERMIT SUBJECT,
IN EACH CASE, TO MINOR VARIATIONS AND NORMAL “PUNCH LIST” ITEMS OF A
NON-MATERIAL NATURE THAT DO NOT INTERFERE WITH THE USE OF THE BASEMENT SPACE AND
OBTAIN A CERTIFICATE OF OCCUPANCY OR TEMPORARY CERTIFICATE OF OCCUPANCY FROM THE
OFFICE OF THE BUILDING INSPECTOR OF THE CITY OF CAMBRIDGE WITH RESPECT TO THE
LANDLORD’S WORK (“SUBSTANTIAL COMPLETION” OR “SUBSTANTIALLY COMPLETE”). UPON
SUBSTANTIAL COMPLETION OF LANDLORD’S WORK, LANDLORD SHALL REQUIRE THE TI
ARCHITECT AND THE GENERAL CONTRACTOR TO EXECUTE AND DELIVER, FOR THE BENEFIT OF
TENANT AND LANDLORD, A CERTIFICATE OF SUBSTANTIAL COMPLETION IN THE FORM OF THE
AMERICAN INSTITUTE OF ARCHITECTS (“AIA”) DOCUMENT G704. FOR PURPOSES OF THIS
WORK LETTER, “MINOR VARIATIONS” SHALL MEAN ANY MODIFICATIONS REASONABLY
REQUIRED:  (I) TO COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS AND/OR TO OBTAIN
OR TO COMPLY WITH ANY REQUIRED PERMIT (INCLUDING THE TI PERMIT) PROVIDED THAT
SUCH MODIFICATION IS NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON TENANT’S
USE OF THE BASEMENT SPACE OR MATERIALLY AFFECT THE ABILITY TO PROMPTLY OBTAIN A
PERMANENT CERTIFICATE OF OCCUPANCY FOR THE BASEMENT SPACE; (II) TO COMPLY WITH
ANY REQUEST BY TENANT FOR MODIFICATIONS TO LANDLORD’S WORK; (III) TO COMPORT
WITH GOOD DESIGN, ENGINEERING, AND CONSTRUCTION PRACTICES THAT ARE NOT MATERIAL;
OR (IV) TO MAKE REASONABLE ADJUSTMENTS FOR FIELD DEVIATIONS OR CONDITIONS
ENCOUNTERED DURING THE CONSTRUCTION OF LANDLORD’S WORK.


 


(D)           SELECTION OF MATERIALS. WHERE MORE THAN ONE TYPE OF MATERIAL OR
STRUCTURE IS INDICATED ON THE TI CONSTRUCTION DRAWINGS APPROVED BY LANDLORD AND
TENANT, THE OPTION WILL BE SELECTED AT LANDLORD’S SOLE AND ABSOLUTE SUBJECTIVE
DISCRETION. AS TO ALL BUILDING MATERIALS AND EQUIPMENT THAT LANDLORD IS
OBLIGATED TO SUPPLY UNDER THIS WORK LETTER, LANDLORD SHALL SELECT THE
MANUFACTURER THEREOF IN ITS SOLE AND ABSOLUTE SUBJECTIVE DISCRETION.


 


(E)           DELIVERY OF THE BASEMENT SPACE. WHEN LANDLORD’S WORK IS
SUBSTANTIALLY COMPLETE, SUBJECT TO THE REMAINING TERMS AND PROVISIONS OF THIS
SECTION 3(E), TENANT SHALL ACCEPT THE BASEMENT SPACE. TENANT’S TAKING POSSESSION
AND ACCEPTANCE OF THE BASEMENT SPACE SHALL NOT CONSTITUTE A WAIVER OF:  (I) ANY
WARRANTY WITH RESPECT TO WORKMANSHIP (INCLUDING INSTALLATION OF EQUIPMENT) OR
MATERIAL (EXCLUSIVE OF EQUIPMENT PROVIDED DIRECTLY BY MANUFACTURERS), (II) ANY
NON-COMPLIANCE OF LANDLORD’S WORK WITH APPLICABLE LEGAL REQUIREMENTS, OR (III)
ANY CLAIM THAT LANDLORD’S WORK WAS NOT COMPLETED SUBSTANTIALLY IN ACCORDANCE
WITH THE TI CONSTRUCTION DRAWINGS (SUBJECT TO MINOR VARIATIONS AND SUCH OTHER
CHANGES AS ARE PERMITTED HEREUNDER) (COLLECTIVELY, A “CONSTRUCTION DEFECT”).
TENANT SHALL HAVE ONE YEAR AFTER SUBSTANTIAL COMPLETION WITHIN WHICH TO NOTIFY
LANDLORD OF ANY SUCH CONSTRUCTION DEFECT DISCOVERED BY TENANT, AND LANDLORD
SHALL USE REASONABLE EFFORTS TO REMEDY OR CAUSE THE RESPONSIBLE CONTRACTOR TO
REMEDY ANY SUCH CONSTRUCTION DEFECT WITHIN 30 DAYS THEREAFTER. NOTWITHSTANDING
THE FOREGOING, LANDLORD SHALL NOT BE IN DEFAULT UNDER THE LEASE IF THE
APPLICABLE CONTRACTOR, DESPITE LANDLORD’S REASONABLE EFFORTS, FAILS TO REMEDY
SUCH CONSTRUCTION DEFECT WITHIN SUCH 30-DAY PERIOD, IN WHICH CASE LANDLORD SHALL
HAVE NO FURTHER OBLIGATION WITH RESPECT TO SUCH CONSTRUCTION DEFECT OTHER THAN
TO COOPERATE, AT NO COST TO LANDLORD, WITH TENANT SHOULD TENANT ELECT TO PURSUE
A CLAIM AGAINST SUCH CONTRACTOR, PROVIDED THAT TENANT SHALL DEFEND WITH COUNSEL
REASONABLY ACCEPTABLE TO LANDLORD, INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND
AGAINST ANY CLAIMS ARISING OUT OF OR IN CONNECTION WITH ANY SUCH CLAIM.


 

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Basement Space. If requested by Tenant, Landlord shall attempt to obtain
extended warranties from manufacturers and

 

3

--------------------------------------------------------------------------------


 

suppliers of such equipment, but the cost of any such extended warranties shall
be borne solely out of the TI Fund. Landlord shall promptly undertake and
complete, or cause to be completed, all punch list items.

 


(F)            COMMENCEMENT DATE DELAY. EXCEPT AS OTHERWISE PROVIDED IN THE
LEASE, DELIVERY OF THE BASEMENT SPACE SHALL OCCUR WHEN LANDLORD’S WORK HAS BEEN
SUBSTANTIALLY COMPLETED, EXCEPT TO THE EXTENT THAT COMPLETION OF LANDLORD’S WORK
SHALL HAVE BEEN ACTUALLY DELAYED BY ANY ONE OR MORE OF THE FOLLOWING CAUSES
(“TENANT DELAY”):


 

(I)            TENANT’S REPRESENTATIVE WAS NOT AVAILABLE TO GIVE OR RECEIVE ANY
COMMUNICATION OR TO TAKE ANY OTHER ACTION REQUIRED TO BE TAKEN BY TENANT
HEREUNDER;

 

(II)           TENANT’S REQUEST FOR CHANGE REQUESTS (AS DEFINED IN SECTION 4(A)
BELOW) WHETHER OR NOT ANY SUCH CHANGE REQUESTS ARE ACTUALLY PERFORMED;

 

(III)          CONSTRUCTION OF ANY CHANGE REQUESTS;

 

(IV)          TENANT’S REQUEST FOR MATERIALS, FINISHES OR INSTALLATIONS
REQUIRING UNUSUALLY LONG LEAD TIMES;

 

(V)           TENANT’S DELAY IN REVIEWING, REVISING OR APPROVING PLANS AND
SPECIFICATIONS BEYOND THE PERIODS SET FORTH HEREIN;

 

(VI)          TENANT’S DELAY IN PROVIDING INFORMATION CRITICAL TO THE NORMAL
PROGRESSION OF THE PROJECT. TENANT SHALL PROVIDE SUCH INFORMATION AS SOON AS
REASONABLY POSSIBLE, BUT IN NO EVENT LONGER THAN ONE WEEK AFTER RECEIPT OF ANY
REQUEST FOR SUCH INFORMATION FROM LANDLORD;

 

(VII)         TENANT’S DELAY IN MAKING PAYMENTS TO LANDLORD FOR EXCESS TI COSTS
(AS DEFINED IN SECTION 5(D) BELOW); OR

 

(VIII)        ANY OTHER ACT OR OMISSION BY TENANT OR ANY TENANT PARTY (AS
DEFINED IN THE LEASE), OR PERSONS EMPLOYED BY ANY OF SUCH PERSONS.

 

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay and such certified date
shall be the date of Delivery.

 


4.            CHANGES. ANY CHANGES REQUESTED BY TENANT TO THE TENANT
IMPROVEMENTS AFTER THE DELIVERY AND APPROVAL BY LANDLORD OF THE TI DESIGN
DRAWINGS SHALL BE REQUESTED AND INSTITUTED IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 4 AND SHALL BE SUBJECT TO THE WRITTEN APPROVAL OF LANDLORD AND THE
TI ARCHITECT, SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.


 


(A)           TENANT’S REQUEST FOR CHANGES. IF TENANT SHALL REQUEST CHANGES TO
THE TENANT IMPROVEMENTS (“CHANGES”), TENANT SHALL REQUEST SUCH CHANGES BY
NOTIFYING LANDLORD IN WRITING IN SUBSTANTIALLY THE SAME FORM AS THE AIA STANDARD
CHANGE ORDER FORM (A “CHANGE REQUEST”), WHICH CHANGE REQUEST SHALL DETAIL THE
NATURE AND EXTENT OF ANY SUCH CHANGE. SUCH CHANGE REQUEST MUST BE SIGNED BY
TENANT’S REPRESENTATIVE. LANDLORD SHALL, BEFORE PROCEEDING WITH ANY CHANGE, USE
COMMERCIALLY REASONABLE EFFORTS TO RESPOND TO TENANT AS SOON AS IS REASONABLY
POSSIBLE WITH AN ESTIMATE OF:  (I) THE TIME IT WILL TAKE, AND (II) THE
ARCHITECTURAL AND ENGINEERING FEES AND COSTS THAT WILL BE INCURRED, TO ANALYZE
SUCH CHANGE REQUEST (WHICH COSTS SHALL BE PAID FROM THE TI FUND TO THE EXTENT
ACTUALLY INCURRED, WHETHER OR NOT SUCH CHANGE IS IMPLEMENTED). LANDLORD SHALL

 

4

--------------------------------------------------------------------------------


 


THEREAFTER SUBMIT TO TENANT IN WRITING, WITHIN 5 BUSINESS DAYS OF RECEIPT OF THE
CHANGE REQUEST (OR SUCH LONGER PERIOD OF TIME AS IS REASONABLY REQUIRED
DEPENDING ON THE EXTENT OF THE CHANGE REQUEST), AN ANALYSIS OF THE ADDITIONAL
COST OR SAVINGS INVOLVED, INCLUDING, WITHOUT LIMITATION, ARCHITECTURAL AND
ENGINEERING COSTS AND THE PERIOD OF TIME, IF ANY, THAT THE CHANGE WILL EXTEND
THE DATE ON WHICH LANDLORD’S WORK WILL BE SUBSTANTIALLY COMPLETE. ANY SUCH DELAY
IN THE COMPLETION OF LANDLORD’S WORK CAUSED BY A CHANGE, INCLUDING ANY
SUSPENSION OF LANDLORD’S WORK WHILE ANY SUCH CHANGE IS BEING EVALUATED AND/OR
DESIGNED, SHALL BE TENANT DELAY.


 


(B)           IMPLEMENTATION OF CHANGES. IF TENANT:  (I) APPROVES IN WRITING THE
COST OR SAVINGS AND THE ESTIMATED EXTENSION IN THE TIME FOR COMPLETION OF
LANDLORD’S WORK, IF ANY, AND (II) DEPOSITS WITH LANDLORD ANY EXCESS TI COSTS
REQUIRED IN CONNECTION WITH SUCH CHANGE, LANDLORD SHALL CAUSE THE APPROVED
CHANGE TO BE INSTITUTED. NOTWITHSTANDING ANY APPROVAL OR DISAPPROVAL BY TENANT
OF ANY ESTIMATE OF THE DELAY CAUSED BY SUCH PROPOSED CHANGE, THE TI ARCHITECT’S
DETERMINATION OF THE AMOUNT OF TENANT DELAY IN CONNECTION WITH SUCH CHANGE SHALL
BE FINAL AND BINDING ON LANDLORD AND TENANT.


 


5.            COSTS.


 


(A)           BUDGET FOR TENANT IMPROVEMENTS. BEFORE THE COMMENCEMENT OF
CONSTRUCTION OF THE TENANT IMPROVEMENTS, LANDLORD SHALL OBTAIN FROM THE RICHMOND
GROUP OR ANOTHER CONTRACTOR REASONABLY APPROVED BY LANDLORD AND TENANT A
DETAILED BREAKDOWN BY TRADE OF THE COSTS INCURRED OR THAT WILL BE INCURRED IN
CONNECTION WITH THE DESIGN AND CONSTRUCTION OF THE TENANT IMPROVEMENTS (THE
“BUDGET”). THE BUDGET SHALL BE BASED UPON THE TI CONSTRUCTION DRAWINGS APPROVED
BY TENANT AND SHALL INCLUDE A PAYMENT TO LANDLORD OF ADMINISTRATIVE RENT
(“ADMINISTRATIVE RENT”) EQUAL TO 3% OF THE TI COSTS (NET OF SOFT COSTS,
INCLUDING ARCHITECTURAL, CONSULTING AND ENGINEERING COSTS) FOR MONITORING AND
INSPECTING THE CONSTRUCTION OF THE TENANT IMPROVEMENTS AND CHANGES, WHICH SUM
SHALL BE PAYABLE FROM THE TI FUND (AS DEFINED IN SECTION 5(D). ADMINISTRATIVE
RENT SHALL INCLUDE, WITHOUT LIMITATION, ALL OUT-OF-POCKET COSTS, EXPENSES AND
FEES INCURRED BY OR ON BEHALF OF LANDLORD ARISING FROM, OUT OF, OR IN CONNECTION
WITH MONITORING THE CONSTRUCTION OF THE TENANT IMPROVEMENTS AND CHANGES, AND
SHALL BE PAYABLE OUT OF THE TI FUND. IF THE BUDGET IS GREATER THAN THE TI
ALLOWANCE, TENANT SHALL DEPOSIT WITH LANDLORD THE DIFFERENCE, IN CASH, PRIOR TO
THE COMMENCEMENT OF CONSTRUCTION OF THE TENANT IMPROVEMENTS OR CHANGES, FOR
DISBURSEMENT BY LANDLORD AS DESCRIBED IN SECTION 5(D).


 


(B)           TI ALLOWANCE. LANDLORD SHALL PROVIDE TO TENANT A TENANT
IMPROVEMENT ALLOWANCE (THE “TI ALLOWANCE”) OF $180.00 PER RENTABLE SQUARE FOOT
OF THE BASEMENT SPACE (WHICH, BASED ON 4,006 RENTABLE SQUARE FEET OF BASEMENT
SPACE DEMISED UNDER THE LEASE, EQUATES TO $721,080.00 IN THE AGGREGATE). WITHIN
10 BUSINESS DAYS OF RECEIPT OF THE BUDGET FROM LANDLORD, TENANT SHALL NOTIFY
LANDLORD HOW MUCH OF THE TI ALLOWANCE TENANT HAS ELECTED TO RECEIVE FROM
LANDLORD. SUCH ELECTION SHALL BE FINAL AND BINDING ON TENANT, AND MAY NOT
THEREAFTER BE MODIFIED WITHOUT LANDLORD’S CONSENT, WHICH MAY BE GRANTED OR
WITHHELD IN LANDLORD’S SOLE AND ABSOLUTE SUBJECTIVE DISCRETION. THE TI ALLOWANCE
SHALL BE DISBURSED IN ACCORDANCE WITH THIS WORK LETTER. TENANT SHALL HAVE NO
RIGHT TO THE USE OR BENEFIT (INCLUDING ANY REDUCTION TO OR PAYMENT OF BASE RENT)
OF ANY PORTION OF THE TI ALLOWANCE NOT REQUIRED FOR TI COSTS (“UNREQUIRED TI
ALLOWANCE”), EXCEPT THAT TENANT SHALL BE ENTITLED TO RECEIVE ANY UNREQUIRED TI
ALLOWANCE WITH RESPECT TO ANY SPACE LEASED TO TENANT DIRECTLY BY LANDLORD IN THE
BUILDING (PURSUANT TO THIS LEASE OR OTHERWISE), FOR ALTERATIONS THERETO PROVIDED
THAT (I) SUCH ALTERATIONS ARE COMPLETED NO LATER THAN TWENTY-FOUR (24) MONTHS
AFTER THE COMMENCEMENT DATE, (II) THE DISBURSEMENT OF SUCH UNREQUIRED TI
ALLOWANCE SHALL BE SUBJECT TO LANDLORD’S REASONABLE REQUIREMENTS CONSISTENT WITH
THE LEASE AND THIS WORK LETTER AND (III) A WRITTEN REQUEST FOR SUCH DISBURSEMENT
SATISFYING ALL SUCH REQUIREMENTS SHALL HAVE BEEN RECEIVED BY LANDLORD NO LATER
THAN TWENTY-FOUR (24) MONTHS AFTER THE COMMENCEMENT DATE.

 

5

--------------------------------------------------------------------------------


 


(C)           COSTS INCLUDABLE IN TI FUND. THE TI FUND SHALL BE USED SOLELY FOR
THE PAYMENT OF DESIGN, PERMITS AND CONSTRUCTION COSTS IN CONNECTION WITH THE
CONSTRUCTION OF THE TENANT IMPROVEMENTS, INCLUDING, WITHOUT LIMITATION, THE COST
OF ELECTRICAL POWER AND OTHER UTILITIES USED IN CONNECTION WITH THE CONSTRUCTION
OF THE TENANT IMPROVEMENTS, THE COST OF PREPARING THE TI DESIGN DRAWINGS AND THE
TI CONSTRUCTION DRAWINGS, ALL COSTS SET FORTH IN THE BUDGET, INCLUDING
LANDLORD’S ADMINISTRATIVE RENT, LANDLORD’S OUT-OF-POCKET EXPENSES, COSTS
RESULTING FROM TENANT DELAYS AND THE COST OF CHANGES (COLLECTIVELY, “TI COSTS”),
PROVIDED, HOWEVER, THAT TENANT SHALL NOT BE ENTITLED TO UTILIZE ANY MORE THAN 5%
OF THE TI ALLOWANCE FOR ARCHITECTURAL, CONSULTING AND ENGINEERING COSTS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE TI FUND SHALL NOT
BE USED TO PURCHASE ANY FURNITURE, PERSONAL PROPERTY OR OTHER NON-BUILDING
SYSTEM MATERIALS OR EQUIPMENT, INCLUDING, BUT NOT LIMITED TO, TENANT’S VOICE OR
DATA CABLING, NON-DUCTED BIOLOGICAL SAFETY CABINETS AND OTHER SCIENTIFIC
EQUIPMENT NOT INCORPORATED INTO THE TENANT IMPROVEMENTS.


 


(D)           EXCESS TI COSTS. LANDLORD SHALL HAVE NO OBLIGATION TO BEAR ANY
PORTION OF THE COST OF ANY OF THE TENANT IMPROVEMENTS EXCEPT TO THE EXTENT OF
THE TI ALLOWANCE, IT BEING AGREED THAT LANDLORD WILL ENTER INTO A SO-CALLED
“OPEN BOOK” CONSTRUCTION CONTRACT FOR THE TENANT IMPROVEMENTS WITH THE RICHMOND
GROUP OR SUCH OTHER CONTRACTOR REASONABLY APPROVED BY LANDLORD AND TENANT. IF AT
ANY TIME THE REMAINING TI COSTS UNDER THE BUDGET EXCEED THE REMAINING UNEXPENDED
TI ALLOWANCE, TENANT SHALL DEPOSIT WITH LANDLORD, AS A CONDITION PRECEDENT TO
LANDLORD’S OBLIGATION TO COMPLETE THE TENANT IMPROVEMENTS, 100% OF THE THEN
CURRENT TI COST IN EXCESS OF THE REMAINING TI ALLOWANCE (“EXCESS TI COSTS”). IF
TENANT FAILS TO DEPOSIT ANY EXCESS TI COSTS WITH LANDLORD, LANDLORD SHALL HAVE
ALL OF THE RIGHTS AND REMEDIES SET FORTH IN THE LEASE FOR NONPAYMENT OF RENT
(INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO INTEREST AT THE DEFAULT RATE AND
THE RIGHT TO ASSESS A LATE CHARGE). FOR PURPOSES OF ANY LITIGATION INSTITUTED
WITH REGARD TO SUCH AMOUNTS, THOSE AMOUNTS WILL BE DEEMED RENT UNDER THE LEASE.
THE TI ALLOWANCE AND EXCESS TI COSTS ARE HEREIN REFERRED TO AS THE “TI FUND.” 
FUNDS DEPOSITED BY TENANT SHALL BE THE FIRST DISBURSED TO PAY TI COSTS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION 5(D), TENANT
SHALL BE FULLY AND SOLELY LIABLE FOR TI COSTS AND THE COST OF MINOR VARIATIONS
IN EXCESS OF THE TI ALLOWANCE. IF UPON SUBSTANTIAL COMPLETION OF THE TENANT
IMPROVEMENTS AND THE PAYMENT OF ALL SUMS DUE IN CONNECTION THEREWITH THERE
REMAINS ANY UNDISBURSED PORTION OF THE TI FUND, TENANT SHALL BE ENTITLED TO SUCH
UNDISBURSED TI FUND SOLELY TO THE EXTENT OF ANY EXCESS TI COSTS DEPOSIT TENANT
HAS ACTUALLY MADE WITH LANDLORD.


 


6.            TENANT ACCESS.


 


(A)           TENANT’S ACCESS RIGHTS. LANDLORD HEREBY AGREES TO PERMIT TENANT
ACCESS, AT TENANT’S SOLE RISK AND EXPENSE, TO THE BUILDING (I) SUBJECT TO
LANDLORD’S PRIOR WRITTEN CONSENT, PRIOR TO THE COMMENCEMENT DATE TO PERFORM ANY
WORK (“TENANT’S WORK”) REQUIRED BY TENANT OTHER THAN LANDLORD’S WORK, PROVIDED
THAT SUCH TENANT’S WORK IS COORDINATED WITH THE TI ARCHITECT AND THE GENERAL
CONTRACTOR, AND COMPLIES WITH THE LEASE AND ALL OTHER REASONABLE RESTRICTIONS
AND CONDITIONS LANDLORD MAY IMPOSE, AND (II) PRIOR TO THE COMPLETION OF
LANDLORD’S WORK, TO INSPECT AND OBSERVE WORK IN PROCESS; ALL SUCH ACCESS SHALL
BE DURING NORMAL BUSINESS HOURS OR AT SUCH OTHER TIMES AS ARE REASONABLY
DESIGNATED BY LANDLORD. NOTWITHSTANDING THE FOREGOING, TENANT SHALL HAVE NO
RIGHT TO ENTER ONTO THE BASEMENT SPACE OR THE PROJECT UNLESS AND UNTIL TENANT
SHALL DELIVER TO LANDLORD EVIDENCE REASONABLY SATISFACTORY TO LANDLORD
DEMONSTRATING THAT ANY INSURANCE REASONABLY REQUIRED BY LANDLORD IN CONNECTION
WITH SUCH PRE-COMMENCEMENT ACCESS (INCLUDING, BUT NOT LIMITED TO, ANY INSURANCE
THAT LANDLORD MAY REQUIRE PURSUANT TO THE LEASE) IS IN FULL FORCE AND EFFECT.
ANY ENTRY BY TENANT SHALL COMPLY WITH ALL ESTABLISHED SAFETY PRACTICES OF
LANDLORD’S CONTRACTOR AND LANDLORD UNTIL COMPLETION OF LANDLORD’S WORK AND
ACCEPTANCE THEREOF BY TENANT.

 

6

--------------------------------------------------------------------------------


 


(B)           NO INTERFERENCE. NEITHER TENANT NOR ANY TENANT PARTY (AS DEFINED
IN THE LEASE) SHALL INTERFERE WITH THE PERFORMANCE OF LANDLORD’S WORK, NOR WITH
ANY INSPECTIONS OR ISSUANCE OF FINAL APPROVALS BY APPLICABLE GOVERNMENTAL
AUTHORITIES, AND UPON ANY SUCH INTERFERENCE, LANDLORD SHALL HAVE THE RIGHT TO
EXCLUDE TENANT AND ANY TENANT PARTY FROM THE PREMISES AND THE PROJECT UNTIL
SUBSTANTIAL COMPLETION OF LANDLORD’S WORK.


 


(C)           NO ACCEPTANCE OF BASEMENT SPACE. THE FACT THAT TENANT MAY, WITH
LANDLORD’S CONSENT, ENTER INTO THE PROJECT PRIOR TO THE DATE LANDLORD’S WORK IS
SUBSTANTIALLY COMPLETE FOR THE PURPOSE OF PERFORMING TENANT’S WORK SHALL NOT BE
DEEMED AN ACCEPTANCE BY TENANT OF POSSESSION OF THE BASEMENT SPACE, BUT IN SUCH
EVENT TENANT SHALL DEFEND WITH COUNSEL REASONABLY ACCEPTABLE BY LANDLORD,
INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND AGAINST ANY LOSS OF OR DAMAGE TO
TENANT’S PROPERTY, COMPLETED WORK, FIXTURES, EQUIPMENT, MATERIALS OR
MERCHANDISE, AND FROM LIABILITY FOR DEATH OF, OR INJURY TO, ANY PERSON, CAUSED
BY THE ACT OR OMISSION OF TENANT OR ANY TENANT PARTY.


 


7.            MISCELLANEOUS.


 


(A)           CONSENTS. WHENEVER CONSENT OR APPROVAL OF EITHER PARTY IS REQUIRED
UNDER THIS WORK LETTER, THAT PARTY SHALL NOT UNREASONABLY WITHHOLD, CONDITION OR
DELAY SUCH CONSENT OR APPROVAL, UNLESS EXPRESSLY SET FORTH HEREIN TO THE
CONTRARY.


 


(B)           MODIFICATION. NO MODIFICATION, WAIVER OR AMENDMENT OF THIS WORK
LETTER OR OF ANY OF ITS CONDITIONS OR PROVISIONS SHALL BE BINDING UPON LANDLORD
OR TENANT UNLESS IN WRITING SIGNED BY LANDLORD AND TENANT.

 

7

--------------------------------------------------------------------------------


 

Exhibit 1 to Work Letter

 

List of TI Design Drawings

 

Project Name:

Sirtris Pharmaceuticals, Inc.

 

Vivarium Facility

 

200 Technology Square

 

Cambridge, Massachusetts

 

Architect:  R E Dineen Architects & Planners, Inc.

 

Specifications (Dated 14 September 2007)

 

Section 15300 Fire Protection

Section 15400 Plumbing

Section 15500 Heating, Ventilating and Air Conditioning

 

Section 16000 Electrical

Section 16700 Fire Alarm

 

Construction Drawings (Dated 14 September 2007)

 

Architectural

 

T-0.1 Title Sheet

T-0.2 Code Plans

T-0.3 Partition Types, Wall Details

A-1 Construction Plan

A-2 Reflected Ceiling Plan

A-3 Furniture & Equipment Plan

A-4 Finish Plan & Schedule

A-5 Interior Elevations & Sections

A-6 Not Used

A-7 Door & Frame Schedule, Hardware Schedule

A-8 Lab Casework Elevations

 

Fire Protection

 

FP-1.0 Fire Protection Legend, Details & Floor Plan

 

Fire Alarm

 

FA-1.0 Fire Alarm Legend, Details & Floor Plan

 

Plumbing

 

P-1 Plumbing Legends & Diagram Sheet

P-2 Plumbing Basement Plan

 

8

--------------------------------------------------------------------------------


 

HVAC

 

H-0.1 HVAC Legend, Abbreviations & General Notes

H-0.2 HVAC Schedules

H-0.3 HVAC Details 1

H-0.4 HVAC Details 2

HD-1.0 HVAC Basement Demolition Plan

H-1.1 HVAC Basement New Work Plan

H-1.1 HVAC Exhaust Risers Through Building To Roof

 

Electrical

 

E-0.1 Electrical Legend

E-0.2 Electrical Schedules

E-1.01 Electrical Power Plan

E-2.01 Electrical Lighting Plan

 

9

--------------------------------------------------------------------------------